PER CURIAM.
Affirmed. Melbourne v. State, 679 So.2d 759, 764 (Fla.l996)(party objecting to per*1022emptory based on racial grounds must timely object on that basis, show that venire person is member of distinct racial group, and request that court ask striking party for a reason); Joiner v. State, 618 So.2d 174, 176 (Fla.l993)(objeetion waived absent renewed objection or acceptance of jury subject to prior objection)c(‘When counsel refers to a witness or a defendant as being a ‘liar,’ and it is understood from the context that the charge is made with reference to testimony given by the person thus characterized, the prosecutor is merely submitting to the jury a conclusion that he is arguing can be drawn from the evidence.”), cert, denied, 484 U.S. 1020, 108 S.Ct. 732, 98 L.Ed.2d 680 (1988); Kivett v. State, 629 So.2d 249, 250 (Fla. 3d DCA 1993)(“A motion for mistrial is addressed to the sound discretion of the trial judge and should only be granted in cases of absolute necessity.”); Green v. State, 571 So.2d 571, 573 (Fla. 3d DCA 1990)(“Defense counsel cannot invite the comments and then complain that the comments were made.”).